Name: Council Regulation (EEC) No 2930/79 of 18 December 1979 on the reduction in the levy applicable to certain imports of feed grain imported into Italy before 1 April 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 79 Official Journal of the European Communities No L 334/7 COUNCIL REGULATION (EEC) No 2930/79 of 18 December 1979 on the reduction in the levy applicable to certain imports of feed grain imported into Italy before 1 April 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 23(1 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2749/75 of 29 October 1975 on the reduction in the levy applicable to certain imports of feed grain into the Italian Repu ­ blic as from the 1973/74 marketing year (3), specifying that the reduction of the levy on feed grain imported by sea into Italy should be phased out in order to permit the Italian market to adjust to the common system, has expired ; whereas Regulation (EEC) No 1 556/79 (4) continued this measure up to 31 December 1 979 ; whereas the Council has agreed to examine in depth before 31 March 1980 the study referred to in the said Regulation ; whereas pending the conclusions of this study, it is fitting to maintain the reduction of 6-04 ECU per tonne on the levy for cereals imported by sea before 1 April 1980, HAS ADOPTED THIS REGULATION : Article 1 The Italian Republic may reduce by 604 ECU per tonne the import levy on barley, oats , maize, sorghum and millet imported into Italy by sea before 1 April 1980 . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1979 . For the Council The President B. LENIHAN (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 188 , 26 . 7 . 1979 , p . 1 . 3 ) OJ No L 281 , 1 . 11 . 1975, p . 88 . (4 ) OJ No L 188 , 26 . 7 . 1979 , p. 13 .